     Case 4:19-cv-00385-MW-MAF Document 17 Filed 05/27/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

MICHAEL CORKER,

            Plaintiff,

v.                                    Case No. 4:19cv385-MW/MAF

ANGELA DEMPSEY,
et al.,

          Defendants.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 15, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 16. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Plaintiff’s amended complaint, ECF No. 13, is DISMISSED for failure to state a

claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2). The




                                        1
      Case 4:19-cv-00385-MW-MAF Document 17 Filed 05/27/20 Page 2 of 2




Clerk is directed to note on the docket that this cause is dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).” The Clerk shall also close the file.

     SO ORDERED on May 27, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge




                                          2
